Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed because no prior art was found to teach or suggest a manual mode as claimed in combination with the normal mode as claimed.  Specifically, prior art was found to teach:
a control unit which: 
when a normal mode is selected, rotates the pickup roller to feed the document in the document conveyance direction, and rotates the retard roller to feed the document in a direction opposite to the document conveyance direction, when a manual feed mode is selected, rotates the pickup roller and the retard roller to feed the document in the document conveyance direction, after the pickup roller starts rotating, causes the lift motor to start lowering the lift plate while the pickup roller is feeding the document, after the trailing edge of the document has passed through the retard roller, stops the pickup roller and the retard roller, further, when a continuous read mode is selected in the manual feed mode, recognizes whether there is a document set on the lift plate based on an output of the document set sensor, at the time when the pickup roller and the retard roller are stopped, when there is a document set on the lift plate, re-raises the lift plate until the uppermost document comes into contact with the pickup roller, and after the re-raising is completed, rotates the pickup roller and the retard roller to feed the document in the document conveyance direction to automatically restart a sheet feeding in the manual feed mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653